      Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS HOUSTON
                                       DIVISION


 DWIGHT RUSSELL, et al.,

                     Plaintiffs,

 v.                                               Civil Action No. 4:19-cv-226

 HARRIS COUNTY, TEXAS, et al.,

                     Defendants.



                      MEMORANDUM IN SUPPORT OF
          UNOPPOSED MOTION TO INTERVENE BY THE STATE OF TEXAS


KEN PAXTON                                SHAWN COWLES
Attorney General of Texas                 Deputy Attorney General for
                                          Civil Litigation
BRENT WEBSTER
First Assistant Attorney General          THOMAS A. ALBRIGHT
                                          Chief for General Litigation Division
GRANT DORFMAN
Deputy First Assistant                    KIMBERLY GDULA
Attorney General                          Attorney-in-Charge
                                          State Bar 24052209 | So. Dist. 1092074
ERIC A. HUDSON                            Kimberly.Gdula@oag.texas.gov
Special Counsel                           Assistant Attorney General
Special Litigation Unit                   General Litigation Division
State Bar 24059977                        P.O. Box 12548, Capitol Station
Southern District ID: 1000759
                                          Austin, Texas 78711-2548
Eric.Hudson@oag.texas.gov                 (512) 463-2120 | FAX: (512) 320-0667
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 936-1414 | FAX: (512) 936-0545
       Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 2 of 10



                                          INTRODUCTION

         Exactly two years ago, Plaintiffs filed the above-captioned lawsuit against Harris County and

Sheriff Ed Gonzalez, challenging the felony bail procedure in Harris County as violating their

Fourteenth Amendment rights. Dkt. 1. On March 27, 2020, Plaintiffs filed a motion seeking a

temporary restraining order and preliminary injunction that would have resulted in the release of

thousands of felony arrestees. Dkt. 32. Even though that relief and the claims asserted by Plaintiff are

contrary to the Fifth Circuit’s holdings in ODonnell v. Harris County, 892 F.3d 147 (5th Cir. 2018)

(ODonnell I), ODonnell v. Goodhart, 900 F.3d 220 (5th Cir. 2018) (ODonnell II), and ODonnell v.

Salgado, 913 F.3d 479, 482 (5th Cir. 2019) (ODonnell III), the defendants at that time represented that

they did not contest Plaintiffs’ arguments. Dkt. 32.12.

         Following these events, the State of Texas, the Governor of Texas, and the Attorney General

moved for intervention of right under Fed. R. Civ. P. 24(a)(2); this Court granted the intervention on

March 30, 2020. Dkt. 46. In June 2020, after Plaintiffs’ request for a temporary restraining order and

preliminary injunction was denied, Plaintiffs filed their Second Amended Complaint and added as

defendants 23 Harris County District Court Judges who preside over felony criminal cases (the

“Felony Judges”). The Felony Judges, unlike the initial defendants, did not simply fall in line with

Plaintiffs’ demands and, instead, actively worked to protect the very interests that the intervenors had

intervened to protect. As a result, the intervenors sought to withdraw their intervention, subject to

their right to intervene at a later time should the Felony Judges cease to be parties to the case capable

of defending the constitutionality of state laws, including GA-13, the executive order issued by

Governor Abbott in March 2020. Dkt. 341. The Court granted that motion on December 4, 2020. Dkt.

342.

         On January 20, 2021, Plaintiffs filed a motion seeking to dismiss the 23 Felony Judges from

this lawsuit. Dkt. 370. Subject to outstanding procedural questions, it appears that the Felony Judges


                                                                                                 Page 2
      Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 3 of 10



are not opposed to being dismissed from the lawsuit, which will once again leave no defendants who

are willing to defend against Plaintiffs’ attempts to invalidate Texas law as unconstitutional.

        Therefore, the State of Texas seeks to intervene to defend the constitutionality of state law

that Plaintiffs challenge in this lawsuit. Because the liberty interest at stake and the bail procedures

at issue are creatures of state law, the State has an interest in the outcome of this case. With the

dismissal of the Felony Judges, these important interests will be entirely unrepresented in this case.

Mandatory intervention under Fed. R. Civ. P. 24(a)(2) is therefore appropriate. At a minimum, the

State should be permitted to intervene under Fed. R. Civ. P. 24(b)(1)(B).

                                              ARGUMENT
 I.      The Court Should Grant the State’s Intervention Under Fed. R. Civ. P. 24(a)(2).
         Under the Federal Rules of Civil Procedure, a non-party must be allowed to intervene (1)
 when it has an interest relating to the subject of the action and (2) disposing of the action may
 practically “impair or impede” that interest, (3) unless the parties “adequately represent” that
 interest. FED. R. CIV. P. 24(a)(2). The State may intervene as of right in this matter because it
 satisfies all three requirements.
         A.      The State has important interests that relate to the subject of this action.
         The Fifth Circuit instructs that the requisite interest for intervention purposes should not be
 defined “too narrowly.” Ford v. City of Huntsville, 242 F.3d 235, 240 (5th Cir. 2001). Here, the
 State has a “direct, substantial, legally protectable interest.” In re Lease Oil Antitrust Litig., 570 F.3d
 244, 250 (5th Cir. 2009) (quotation omitted). And those interests are related to “the subject of the
 action”—the constitutionality of bail procedures and laws designed to protect the public and
 ensure operation of the State’s criminal justice system. FED. R. CIV. P. 24(a). An interest “is
 sufficient if it is of the type that the law deems worthy of protection, even if the intervenor does
 not have an enforceable legal entitlement or would not have standing to pursue her own claim.”
 Wal–Mart Stores, Inc. v. Tex. Alcoholic Beverage Comm’n, 834 F.3d 562, 566 (5th Cir. 2016)
 (quotation omitted).
         The State of Texas has an interest in the constitutionality of state laws, the enforcement of
 state laws, the orderly operation of the State’s criminal justice system, the public’s safety from
                                                                                              Page 3
   Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 4 of 10



recidivism, and the public health in the face of a rapidly developing pandemic. Although the State
does not need Article III standing to intervene as defendants, its interests at stake here would
nevertheless suffice to meet Article III standing’s higher bar. Va. House of Delegates v. Bethune-
Hill, 139 S. Ct. 1945, 1952 (2019).
       As this Court has already recognized in the first intervention, the State of Texas has a
parens patriae interest in the well-being of her citizens. Alfred L. Snapp & Son, Inc. v. Puerto Rico
ex rel. Barez, 458 U.S. 592, 607 (1982) (“[A] State has a quasi-sovereign interest in the health and
well-being—both physical and economic—of its residents in general.”); see also Massachusetts v.
EPA, 549 U.S. 497, 520 & n.17 (2007) (noting States are entitled to “special solicitude in [Article
III standing] analysis” because of their parens patriae status); Louisiana v. Texas, 176 U.S. 1, 19
(1900). That includes an interest in keeping the public safe from crime. See, e.g., Addington v.
Texas, 441 U.S. 418, 426 (1979).
       The State of Texas also has a sovereign interest in the enforcement of its own laws. Alfred
L. Snapp & Son, Inc., 458 U.S. at 601 (“the power to create and enforce a legal code” is one “easily
identified” example of sovereign interest). As the Fifth Circuit put it, “[t]he state qua state has an
important sovereign interest” in ensuring that its own statutory schemes are “properly enforced.”
Sierra Club v. City of San Antonio, 115 F.3d 311, 315 (5th Cir. 1997). And like every sovereign,
Texas has an interest in overseeing its own criminal justice system. See Kelly v. Robinson, 479 U.S.
36, 49 (1986) (noting “the States’ interest in administering their criminal justice systems free from
federal interference”); cf. Gamble v. United States, 139 S. Ct. 1960, 1968 (2019). Texas state law
also gives rise to the liberty interest that forms the basis of this action. See ODonnell I, 892 F.3d
at 153, 158 (citing Tex. Const. art. I, § 11 and Tex. Code Crim. Proc. art. 17.15).
       In sum, the State has important interests in the public safety, the implementation of the
State’s criminal justice system, and the enforcement of state laws. This suit, which seeks to
invalidate state procedures and laws as unconstitutional, implicates each of those interests. It also
has state-wide implications, which further demonstrates why the State should be permitted to
intervene. Local officials, like the defendants, cannot represent the State’s interests because local
governments are “not endowed with the same prerogatives in representing the interests of its
residents as is the state in protecting the interests of its citizens, particularly where, as here, city

                                                                                                  Page 4
    Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 5 of 10



and state level interests may be in conflict.” City of Safety Harbor v. Birchfield, 529 F.2d 1251,
1256 n.7 (5th Cir. 1976) (emphasis added).
         B.       Disposition of this action will impair the State’ s interest.
         The State must also show “that disposing of the action may as a practical matter impair or
impede” their interests. FED. R. CIV. P. 24(a)(2). This does not mean that a judgment in this lawsuit
would be binding on the State; rather, this element simply looks to whether the judgment “may” have
a “practical” impact on the would-be intervenor’s interest. See Atlantis Dev. Corp. v. United States,
379 F.2d 818, 828-29 (5th Cir. 1967). A decision awarding the relief Plaintiffs seek here—a
declaration that the bail process followed by Harris County and GA-13 are unconstitutional and a
permanent injunction imposing requirements to the bail system beyond what is imposed by law—
will undoubtedly do that. The defendants other than the Felony Judges showed that they will not oppose
Plaintiffs’ efforts to obtain this relief when Plaintiffs sought a temporary restraining order and injunctive relief in
March 2020.

         Additionally, a decision in this lawsuit would likely impact the State’s institutional and
legal interests as well. See Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967) (noting “a state
official directly concerned in effectuating the state policy has an ‘interest’ in a legal controversy
involving the Comptroller which concerns the nature and protection of the state policy”). The State
believes the procedures that formed the basis for Plaintiffs’ existing confinement (and the claims
asserted in this lawsuit) fully complied with the U.S. Constitution and the terms of the Fifth
Circuit’s model injunction. See ODonnell I, 892 F.3d at 164-66. Awarding yet further relief would
interfere with the operation of the State’s bail scheme in accordance with state law. Accord Smith v.
Pangilinan, 651 F.2d 1320 (9th Cir. 1981); Avery v. Heckler, 584 F. Supp. 312 (D. Mass. 1984);
Dixon v. Heckler, 589 F. Supp. 1512 (S.D.N.Y. 1984). Moreover, as an executive order issued
pursuant to Chapter 418 of the Texas Government Code, GA-13 has the force and effect of law.
TEX. GOV’T CODE § 418.012. Because Plaintiffs seek to invalidate GA-13 in whole or in part as
unconstitutional, a decision in this lawsuit will impact the State’s institutional and legal interests.
         C.       The parties cannot show that they adequately represent the State’s interests.
         The next question is whether the existing parties adequately represent the State’s interests.
Arguably, the burden of persuasion on that question belongs to the parties. See 7C Wright & Miller,
                                                                                                                Page 5
   Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 6 of 10



Federal Practice & Procedure § 1909 (3d ed.). But even if the State shoulders it, its burden is “not
a substantial one.” Brumfield v. Dodd, 749 F.3d 339, 345 (5th Cir. 2014). Then-Judge Blackmun
summarized three scenarios when inadequate representation exists: (1) when the party in question
may be colluding with the opposing party; (2) when the party in question takes a position adverse
to the would-be intervenor; or (3) when the party in question fails to diligently pursue the would-
be intervenor’s interests. Stadin v. Union Elec. Co., 309 F.2d 912, 919 (8th Cir. 1962). The State
“need only show that the representation may be inadequate.” John Doe No. 1 v. Glickman, 256
F.3d 371, 380 (5th Cir. 2001) (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10
(1972)) (emphasis added).
       Here, there is no question that without the Felony Judges, the remaining defendants are
inadequately representing the State’s interests, as the Court recognized in granting the first
intervention. Namely, the remaining defendants have been clear through their actions that they do
not contest Plaintiffs’ factual allegations or oppose the relief Plaintiffs seek through this lawsuit.
At the very least, the conduct of the remaining defendants raises an inference of collusion, which
is sufficient to support intervention. See Park & Tilford v. Schulte, 160 F.2d 984, 988 (2d Cir.
1947) (permitting intervention to avoid “even the appearance of any concerted action”).
       The remaining defendants have also taken a position that is adverse to the State’s interests
by failing to contest the allegations made by Plaintiffs or the relief sought in this lawsuit. The Fifth
Circuit has recognized that taking a position so diametrically opposed to a would-be intervenor’s
interests results in inadequate representation. See, e.g., League of United Latin Am. Citizens, Dist.
19 v. City of Boerne, 659 F.3d 421, 435 (5th Cir. 2011); Ford, 242 F.3d at 240-41.
       Finally, the remaining defendants are failing to diligently pursue the State’s interests. Even
if the remaining defendants have not colluded with Plaintiffs or affirmatively taken a position adverse
to the State’s interests, their representation is still plainly inadequate. Where an existing party and
the would-be intervenor have a unity of interests, representation will still be deemed inadequate
where the existing party fails to diligently pursue those interests. Int’l Mortg. & Inv. Corp. v. Von
Clemm, 301 F.2d 857, 861 (2d Cir. 1962) (noting existing parties “have shown a conspicuous
disinterest in asserting the rights of” the would-be intervenor); Pyle-Nat’l Co. v. Amos, 172 F.2d
425, 427 (7th Cir. 1949) (permitting intervention where plaintiffs “arranged a settlement with the

                                                                                                  Page 6
      Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 7 of 10



defendants for exactly one-half of the sum contended by the suit to be due”). Here, the remaining
defendants have demonstrated they are not interested in opposing Plaintiffs’ efforts to obtain the
relief sought in this lawsuit.
         Accordingly, this case easily satisfies this prong under any of the classic bases for finding
inadequate representation.
         D. The request to intervene is timely.
         Finally, this motion to intervene is timely under Fed. R. Civ. P. 24(a). The Fifth Circuit has
noted that Rule 24’s timeliness inquiry “is contextual; absolute measures of timeliness should be
ignored.” Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th Cir. 1994). Although this case has been
pending since January 21, 2019, there has been little progression. The State seeks intervention well
“before discovery [has] progressed” and does not “seek to delay or reconsider phases of the
litigation that ha[ve] already concluded.” Wal-Mart, 834 F.3d at 565. Moreover, the State has sought
to intervene at the earliest possible moment when intervention became necessary—i.e., upon notice
that Plaintiffs sought to dismiss the Felony Judges from this lawsuit. See Ford, 242 F.3d at 240-
41.
II.      Alternatively, the Court Should Permit the State to Intervene Under Fed. R. Civ. P.
         24(b)(1)(B).
         If the Court does not grant the State intervention as of right— which it should, for the
reasons addressed above—it should nonetheless grant permissive intervention because the State’s
position and this suit have a common question of law or fact. See FED. R. CIV. P. 24(b)(1)(B) (“On
timely motion, the court may permit anyone to intervene who . . . (B) has a claim or defense that
shares with the main action a common question of law or fact.”).
         To obtain permissive intervention under Rule 24, the State must demonstrate that: (1) the
motion to intervene is timely; (2) its claim or defense has a question of law or fact in common with
the existing action; and (3) intervention will not delay or prejudice adjudication of the existing
parties’ rights. Id.; see United States v. LULAC, 793 F.2d 636, 644 (5th Cir. 1986) (“Although the
court erred in granting intervention as of right, it might have granted permissive intervention under
Rule 24(b) because the intervenors raise common questions of law and fact.”). The State satisfies
each of these factors.
         First, as stated above, the State’s motion is timely. See supra Part I.D. Second, because the
                                                                                                Page 7
   Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 8 of 10



State filed the motion before significant action has occurred in the case, granting the motion will
not cause any delay or prejudice to the existing parties’ rights to litigate the case. Third, the State
shares common questions of law and fact with the claims asserted in the lawsuit. As stated above,
this lawsuit is premised on state-created liberty interests and state-prescribed bail procedures. See
ODonnell I, 892 F.3d at 153, 158. State judges utilize similar bail procedures across the State. See,
e.g., Daves v. Dallas County, 341 F. Supp. 3d 688 (N.D. Tex. 2018). The Plaintiffs’ lawsuit calls
those procedures into question everywhere they are used. Only the State will provide a state-wide
perspective—and, with Plaintiffs’ request to dismiss the Felony Judges, only the State will provide
an adversarial presentation.
        In considering whether to grant permissive intervention, the Court may also consider “(1)
whether an intervenor is adequately represented by other parties; and (2) whether intervention is
likely to contribute significantly to the development of the underlying factual issues.” Marketfare
(St. Claude), L.L.C. v. United Fire & Cas. Co., Nos. 06–7232, 06–7641, 06–7639, 06–7643, 06–
7644, 2011 WL 3349821, at *2 (E.D. La. Aug. 3, 2011) (citing League of United Latin American
Citizens, Council No. 4434 v. Clements, 884 F.2d 185, 187 (5th Cir.1989)).
        These factors provide additional support for granting permissive intervention in this case.
As already discussed, the State has a significant interest in protecting the public, overseeing the
state criminal justice system, and protecting the constitutionality of state laws. See supra Part I.A.
These interests will not be adequately represented by the remaining defendants. See supra Part I.C.
And the State’s ability to address these interests will contribute significantly to the just and
equitable resolution of the constitutional questions presented. Thus, even if the Court concludes
that the State is not entitled to intervene as of right, it should grant the State’s request for permissive
intervention.
                                            CONCLUSION
        The Court should grant the State’s motion to intervene as of right or, alternatively, to
intervene permissively, and grant it all the same rights and responsibilities as a party to the lawsuit.




                                                                                                    Page 8
Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 9 of 10



                                 Respectfully submitted.

                                 KEN PAXTON
                                 Attorney General of Texas

                                 BRENT WEBSTER
                                 First Assistant Attorney General

                                 GRANT DORFMAN
                                 Deputy First Assistant
                                 Attorney General

                                 ERIC A. HUDSON
                                 Special Counsel
                                 Special Litigation Unit
                                 State Bar 24059977
                                 Southern District ID: 1000759
                                 Eric.Hudson@oag.texas.gov
                                 P.O. Box 12548, Capitol Station
                                 Austin, Texas 78711-2548
                                 (512) 936-1414 | FAX: (512) 936-0545

                                 SHAWN COWLES
                                 Deputy Attorney General for
                                 Civil Litigation

                                 THOMAS A. ALBRIGHT
                                 Chief for General Litigation Division


                                 /s/ Kimberly Gdula
                                 KIMBERLY GDULA
                                 Attorney-in-Charge
                                 State Bar 24052209 | So. Dist. 1092074
                                 Kimberly.Gdula@oag.texas.gov

                                 Assistant Attorney General
                                 General Litigation Division
                                 P.O. Box 12548, Capitol Station
                                 Austin, Texas 78711-2548
                                 (512) 463-2120 | FAX: (512) 320-0667




                                                                          Page 9
  Case 4:19-cv-00226 Document 373-1 Filed on 01/22/21 in TXSD Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I, Kimberly Gdula, hereby certify that on this the 22nd day of January, 2021, a true and

correct copy of the foregoing document was transmitted using the CM/ECF system, which

automatically sends notice and a copy of the filing to all counsel of record.


                                            /s/ Kimberly Gdula
                                            Kimberly Gdula
                                            Assistant Attorney General




                                                                                        Page 10
